Judgment, Supreme Court, New York County (Edward F. McLaughlin, J.), rendered September 28, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Contrary to defendant’s contention, the sentencing court did not abuse its discretion by denying the promised youthful offender status and imposing an enhanced sentence. At the plea proceeding, the court stated that in order to receive youthful offender treatment, defendant would have to return to court for sentencing, report to the probation department for any scheduled appointments, and refrain from committing a crime in the interim. The court repeatedly warned defendant that he would go to jail if he failed to comply with these conditions. Defendant violated these conditions by failing to attend sentencing and all scheduled probation meetings, notwithstanding that the court postponed sentencing to give defendant several more opportunities to satisfy the plea agreement.
In view of defendant’s willful violation of the plea agreement, his contention that the court had abused its discretion in denying him youthful offender status and in imposing a more severe sentence is without merit (People v Ellis, 162 AD2d 701, lv denied 76 NY2d 892). Concur — Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.